MEMORANDUM OPINION
BUSSEY, Judge.
This is a companion case of Gonzales v. State, Okl.Cr., 480 P.2d 930, decided this date, and since Norman Wayne Wilson and Dan Don Gonzales were jointly charged, tried and convicted, and the identical issues were raised on appeal, including the pro se briefs of both Wilson and Gonzales, we adopt and incorporate by reference the opinion rendered in Gonzales v. State, supra.
For the reasons therein stated, the judgment and sentence of fifty (50) years imprisonment in the state penitentiary is modified to a term of forty (40) years imprisonment in the state penitentiary, and as so modified, the judgment and sentence is affirmed.
BRETT, P. J., concurs.
NIX, J., not participating.